Citation Nr: 0933810	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-03 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) New 
Orleans, Louisiana, which, inter alia, denied the Veteran's 
April 2002 claim for service connection for hypertension, as 
secondary to service-connected PTSD.

In July 2004, the Veteran presented testimony before a 
decision review officer (DRO) at the RO regarding the issue 
on appeal.  A transcript of that hearing has been associated 
with the claims file.

The Veteran's claims folder was briefly transferred from the 
RO in New Orleans, Louisiana, to the RO in Milwaukee, 
Wisconsin for a pension maintenance issue.  In September 
2003, the claims folder was transferred back to the RO in New 
Orleans, Louisiana.

The Board further notes that, in an April 2008 form entitled 
"Appeal Status Election," the Veteran withdrew his claim 
for an increased rating for his service-connected PTSD.  As 
this issue has been withdrawn by the Veteran, it is no longer 
before the Board for appellate review.

In December 2008, the Board remanded this case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for 
hypertension.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

In December 2008, the Board remanded this case for additional 
development.  Part three of that remand, in pertinent part, 
directs that an appropriate specialist examine the Veteran 
and provide an opinion as to whether it is at least as likely 
as not (50 percent or more probability) that the Veteran's 
PTSD has aggravated or accelerated his hypertension beyond 
its natural progression.  Part three further directed that, 
if it is not possible to provide an opinion, the examiner 
should state the reasons therefore.  (The Board notes that 
the VA examiner's etiological opinion is sufficient with 
respect to the question of whether it is at least as likely 
as not that the Veteran's service-connected PTSD caused his 
hypertension.)

The Veteran was provided with a VA examination for his 
hypertension by a physician in March 2009.  However, after 
diagnosing the Veteran's hypertension, he stated that: "It 
is possible that some of the PTSD symptoms could aggravate 
his hypertension.  Things such as nightmares, flashbacks, 
irritability and hypervigilence could cause periodic 
elevations in his blood pressure."  The Court of Appeals for 
Veterans Claims (Court) has held that, in order to be 
considered adequate, the VA examiner in a case of service 
connection must either provide an etiological opinion, or 
provide a rationale for why an etiological opinion cannot be 
rendered.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, 
the examiner is asked to opine whether it is at least as 
likely as not (50 percent or more probability) that the 
Veteran's PTSD has aggravated or accelerated his hypertension 
beyond its natural progression, or, if that is not possible, 
to provide a rationale for why he cannot answer that question 
in either the affirmative or the negative.

The question is reproduced in the numbered section below, and 
must be answered by the VA examiner prior to further 
adjudication of this claim.  The requested etiological 
opinion may be added to the file as an addendum to the VA 
examiner's March 2009 examination report.  The Veteran need 
not be scheduled, or report, for another VA compensation and 
pension examination unless the VA examiner deems further 
examination necessary.

Under the provisions of 38 C.F.R. § 3.310(b), service 
connection may be granted for a nonservice-connected 
disability "when aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition," with compensation being paid 
"for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation." Allen v. Brown, 7 Vet. App. 439 (1995).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  In this case, the Veteran has 
the right to an etiological opinion by a VA clinician that is 
fully responsive to the questions presented in the Board's 
December 2008 remand.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
examiner, if available, who examined the 
Veteran in March 2009 for an addendum 
regarding whether it is at least as likely 
as not (50 percent or more probability) 
that the Veteran's PTSD has aggravated or 
accelerated his hypertension beyond its 
natural progression.  Rationale for 
opinions expressed should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons therefor.

2.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for 
hypertension, as secondary to the 
Veteran's PTSD.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

